Exhibit 10.2 to Clean Coal Technologies Form 8-K filed 6-12-12

EXCLUSIVE TECHNOLOGY LICENSE

AGREEMENT

BETWEEN

CLEAN COAL TECHNOLOGIES, INC.

AND

GOOD COAL PTE LTD

(A joint venture of AGPL Investments Pte. Ltd. and Clean Coal Technologies, Inc)

This Technology License Agreement is made and effective as of May 31, 2012
(“EFFECTIVE DATE”)

BETWEEN:



(1)

Clean Coal Technologies, Inc. (“CCTI”), a corporation established in Nevada, USA
and whose address is at 295 Madison Avenue, New York, NY 10017;



(2)

Good Coal Pte Ltd (“NEWCO”), a company incorporated in the Republic of Singapore
and whose registered office is at 7500A Beach Road, #11-303, The Plaza,
Singapore 199591; and



(3)

AGPL Investments Pte. Ltd. (“AIPL”) a company incorporated in the Republic of
Singapore and whose registered office is at 7500A Beach Road, #11-303, The
Plaza, Singapore 199591,

and pertains solely to the operations as set forth in this Agreement.

Each of NEWCO, CCTI and AIPL is referred to as a “Party” and, collectively, as
the “Parties.”

NEWCO is a joint venture between AIPL, a wholly-owned subsidiary of Archean
Granites Pvt Ltd, Chennai, India, (AIPL and AGPL both part of the ARCHEAN group
of companies, which has its corporate office at 5th Floor, Tower 2, TVH Belicia
Towers, Phaze II 5th floor, 94, MRC Nagar, Chennai 600 028, India (“ARCHEAN
Group”) and CCTI.







ARTICLE 1. DEFINITIONS



1.1

“ARCHEAN SPECIAL TERMS TLA” means the special terms technology license agreement
to be entered into by CCTI with a member of the ARCHEAN Group , with the
following key terms:



(a)

waiver of further license fees beyond the INITIAL LICENSE FEE payable by NEWCO,
for which funds will be arranged by AIPL, in respect of any mine in the
TERRITORY the majority economic/equity interest in which is owned by an ARCHEAN
Group majority-owned company (“ARCHEAN Mines”);



(b)

waiver of royalties for the first two million (2,000,000) tons of aggregate
production of PRODUCTS at the ARCHEAN Mines; and



(c)

royalty rate of US$1.00 per ton for further ongoing production of PRODUCTS at
all ARCHEAN Mines beyond the first two million (2,000,000) tons.



1.2

“ASEAN” shall mean the Association of Southeast Asian Nations



1.3

“CLEAN COAL TECHNOLOGIES” shall mean any technology, software, process, or
intellectual property covered by one or more, valid, enforceable, pending or
unexpired claims of the PATENT RIGHTS incorporating CCTI Pristine-M™
TECHNOLOGIES.



1.4

“COMMERCIAL REVENUES” refers to income derived from third parties in the form of
license fees and royalties such as may be negotiated from time to time with
third party users of CLEAN COAL TECHNOLOGIES.



1.5

“EFFECTIVE DATE” of this Agreement shall be the day, month, and year first set
forth above.



1.6

“EPC CONTRACT” refers to the agreement to be executed between NEWCO and SEE&I
that will form the basis for the construction of the PILOT PLANT. Said contract
shall be executed by or before June 10, 2012 unless extended by mutual agreement



1.7

“INITIAL LICENSE FEE”, is the fee payable in the amount and in accordance with
the payment schedule specified in Article 3.1 by NEWCO to CCTI for the rights to
use CLEAN COAL TECHNOLOGIES and PATENT RIGHTS.



1.8

“JSPL TLA” means the Technology License Agreement entered into by CCTI with
Jindal Steel & Power (Mauritius) Ltd. on April 4, 2012.



1.9

“PATENT RIGHTS” shall mean provisional application #61/531,791 (the “Pristine M
Patent”) owned and controlled by CCTI as of the EFFECTIVE DATE and having one or
more claims that relate to PRODUCTS. The list of patent rights shall be updated
by CCTI from time to time , but definitely every quarter.



1.10

“PILOT PLANT” shall mean a 1:10 scale 3-ton per hour, Pristine-M™ production
unit to be constructed by SEE&I in the State of Oklahoma, USA.



1.11

“PRODUCT(S)” shall mean Pristine-M™ coal upgraded by using the proprietary
technologies incorporated in the CLEAN COAL TECHNOLOGIES.



1.12

“SEE&I” refers to SAIC Energy, Environment & Infrastructure, LLC, a wholly owned
subsidiary of Science Applications International Corporation, a U.S. public
corporation, that is contractually linked to CCTI via a December 2008 Umbrella
Agreement, amended on November 4, 2011, covering matters concerning the
commercial deployment of CLEAN COAL TECHNOLOGIES.



1.13

“TERM” refers to the term of this Agreement which is twenty-five (25) years from
the Effective Date, renewable by mutual agreement in writing of the Parties,
unless amended, or cancelled by either Party as provided under Article 9.



1.14

“TERRITORY” shall mean the ASEAN countries comprising Indonesia, Malaysia, the
Philippines, Thailand, Vietnam, Cambodia, Laos, Brunei Darussalam, Myanmar, and
Singapore.

ARTICLE 2. LICENSE GRANTS AND RIGHT OF FIRST REFUSAL



2.1

CCTI hereby grants to NEWCO, with effect from the successful commissioning of
the PILOT PLANT referred to in Section 3.1 below, a license for the use and
sub-licensing to third parties of CLEAN COAL TECHNOLOGIES to be used for the
production of clean coal PRODUCTS within the TERRITORY. Save for the rights
given or to be given (as the case may be) by CCTI under the JSPL TLA and the
ARCHEAN SPECIAL TERMS TLA, the license in this Section 2.1 is granted by CCTI to
NEWCO on an exclusive basis.  NEWCO hereby acknowledges and accepts the carve
out of the two abovementioned License Agreements.



2.2

This grant shall include the right of NEWCO to negotiate written sub-licenses
within the TERRITORY to any third party, including public and private entities,
to promote the furtherance of benefits for both NEWCO and CCTI, provided that
the scope of the sub-license cannot exceed the scope of this Agreement.



2.3

Save for carve outs mentioned in Section 2.1, CCTI and NEWCO each agrees to hold
the other Party as its exclusive partner for projects of the same or similar
nature within the TERRITORY.  CCTI further agrees that, if there are projects of
the same or similar nature to be undertaken outside the TERRITORY, CCTI shall
first offer to NEWCO the opportunity to participate in such projects outside the
TERRITORY on a fifty-fifty basis on a case by case basis on terms and conditions
that reflect the structure of each transaction.  



2.4

In consideration of the exclusive license hereby granted by CCTI in respect of
the CLEAN COAL TECHNOLOGIES, NEWCO will commit to a business plan to be
developed and approved under Section 4.1 below, and will pay to CCTI an INITIAL
LICENSE FEE as set out in Section 3.1 below.  AIPL agrees that it will arrange
NEWCO with the necessary funding to pay the INITIAL LICENSE FEE.



2.5

In addition, AIPL agrees to fund an amount of two million US dollars
(US$2,000,000) through NEWCO for the construction of the PILOT PLANT.   Any
additional expenditure if required beyond this two million US dollars
(US$2,000,000) to successfully commission the PILOT PLANT shall be funded by
CCTI, and CCTI agrees to fund through NEWCO the cost of construction of the
PILOT PLANT in excess of such amount.  For the PILOT PLANT, the Parties will
procure that NEWCO and SEE&I will sign an Engineering, Procurement and
Construction Contract establishing among other things the performance parameters
for the PILOT PLANT.  Definition of successful commissioning of the PILOT PLANT
shall be as provided in Section 3.1 below.



2.6

CCTI agrees to grant to NEWCO, without additional fee or compensation, the
benefit of any upgrade improvements and new production technologies as may be
developed from time to time by SEE&I and/or CCTI under the terms of the December
2008 CCTI- SAIC Umbrella Agreement, as amended on February 14, 2012.



2.7

The Parties agree that the provisions of this agreement shall not and neither of
the Parties shall do anything that may violate or supersede the terms of any
existing contracts of CCTI or AIPL explicitly mentioned in this agreement. The
Umbrella Agreement dated December 2008, as amended on February 14, 2012, with
SEE&I that establishes the right of SEE&I to construct or oversee the
construction of CCTI coal processing facilities anywhere in the world is an
integral part of this agreement.

ARTICLE 3. FEES AND ROYALTIES



3.1

The INITIAL LICENSE FEE in the total amount of two million US dollars
(US$2,000,000) shall be paid by NEWCO with funds provided by AIPL upon
successful commissioning of the PILOT PLANT. Timing and definition of successful
commissioning of the PILOT PLANT is to be negotiated directly, and consummated
in the EPC CONTRACT, with SEE&I, the entity responsible for its construction.



3.2

NEWCO shall charge third parties quarterly royalties for all finished PRODUCT
produced by third party(s) through the use of CLEAN COAL TECHNOLOGIES at market
rates as these prevail from time to time.  In addition, NEWCO will charge third
parties a one-time license fee paid up-front, at a market determined rate per
ton of capacity constructed. Collectively, royalties and license fees paid by
third parties to NEWCO in consideration for the use of CLEAN COAL TECHNOLOGIES,
are referred to as COMMERCIAL REVENUES.

The distribution of distributable surplus (being the Company’s COMMERCIAL
REVENUES and other income less the Company’s expenses) to CCTI and AIPL hereto
shall, subject to applicable law, be in accordance with the terms of the Binding
Heads of Terms signed between them on March 13, 2012 that stipulates their
respective economic interest in NEWCO.  Under said agreement, it is stipulated
that CCTI’s economic interest is 45%, and AGPL’s is 55%. In addition NEWCO will
charge a license fee to all third parties based upon capacity built at
prevailing market rates.



3.3

All payments, if any, shall be paid to CCTI in U.S. dollars.




ARTICLE 4. CONSTRUCTION AND OPERATION OF PLANTS



4.1

NEWCO and CCTI will use reasonable endeavours to agree on 3-year business plans
that will include sales targets for each three-year period. The first such plan
is to be agreed within 3 months of the successful commissioning (as determined
under the EPC Contract) of the PILOT PLANT and shall be approved by the Parties
and ratified by NEWCO Board of Directors. Parties may agree mutually to modify
the business plan and such modified business plan shall be ratified by Newco’s
Board of Directors.



4.2

Existing contracts between CCTI and SEE&I mandate CCTI to use SEE&I for project
design and other matters, including conducting technology research and study as
required and supporting the completion of any feasibility studies, subject to
payment and to a signed agreement between SEE&I and individual project sponsors.
SEE&I fees for engineering, procurement and construction services will be
negotiated on a case by case basis. Competent local engineering and project
management may be retained subject to relevant regulations as may exist in any
of the TERRITORIES.



4.3

Individual project sponsors shall be responsible for obtaining all necessary
local approvals, permits, etc. relevant to any deployment of CLEAN COAL
TECHNOLOGIES within the TERRITORIES.

ARTICLE 4A. KEY PERSON



4A.1

CCTI shall ensure that, within one (1) month from the date of this Agreement,
each of Robin Eves and Ignacio Ponce de Leon (each a “Key Person”) shall enter
into a contract of employment with CCTI for a term of three (3) years from the
Effective Date (subject to early termination rights, including, if necessary,
the automatic termination of such contracts of employment upon the termination
for whatsoever reason of this Agreement and/or the joint venture agreement
between CCTI and AIPL in respect of NEWCO, to be negotiated separately) and such
other terms and conditions as may be agreed on between CCTI and the relevant Key
Person (each, an “Employment Contract”).  The Employment Contracts shall be
subject to the approval of the board of directors of CCTI.



4A.2

CCTI shall use reasonable endeavours to ensure that, as soon as practicable
after the successful commissioning of the PILOT PLANT referred to in Section 3.1
above, CCTI will make an offer of employment to a globally qualified Chief
Technology Officer for a term of three (3) years (subject to early termination
rights, including, if necessary, the automatic termination of such contracts of
employment upon the termination for whatsoever reason of this Agreement and/or
the joint venture agreement between CCTI and AIPL in respect of NEWCO, to be
negotiated separately) and on such other terms and conditions as may be agreed
on between CCTI and the such Chief Technology Officer and approved by the board
of directors of CCTI.

ARTICLE 5. CONFIDENTIALITY



5.1

Subject to the Parties’ obligations under applicable law, the Parties
acknowledge and agree that all information whether written or in the nature of
technical know-how relating to or in connection with the CLEAN COAL
TECHNOLOGIES, the PATENT RIGHTS, and/or the PRODUCTS is considered “CONFIDENTIAL
INFORMATION” belonging to CCTI and may not be disclosed to any third party
without the express written consent of CCTI except where disclosure is required
under applicable law (and in such event the disclosure shall be limited to what
is expressly required).  AIPL shall procure that all of the companies in the
ARCHEAN group and their respective employees, agents, consultants, officers and
representatives strictly comply with the terms of this Agreement as if each of
them were a party to this Agreement, and shall take all steps available to
enforce such obligations of confidentiality.



5.2

Each of the Parties represents and warrants that all of its employees, agents,
consultants, officers and representatives who shall have access to CONFIDENTIAL
INFORMATION shall have been advised of their obligations under this Agreement.
Further, each of the Parties represents and warrants that all of its employees,
agents, consultants, officers and representatives who shall have access to
CONFIDENTIAL INFORMATION shall be bound by written agreements to maintain such
information in confidence and not to use such information except as expressly
permitted herein.



5.3

During the TERM of this Agreement, NEWCO may find it desirable to share
confidential and proprietary business and technical information with a third
party, which shall include, but not be limited to construction information,
product development plans performance, sales, financial, contractual and special
marketing information, ideas, technical data and concepts not previously
published or otherwise disclosed to the general public. For the avoidance of
doubt, NEWCO may not disclose CONFIDENTIAL INFORMATION to any third party
without CCTI’s express written consent, and in all circumstances, NEWCO will
undertake to protect the confidential and proprietary nature of such information
and exercise the same degree of care it exercises with respect to its own
confidential information but, in any event, not less than reasonable care.  



5.4

NEWCO shall ensure that CONFIDENTIAL INFORMATION made available to a third party
may be disclosed by said party only to its employees, agents, consultants,
directors or representatives to whom disclosure is necessary to fully use the
license granted under this Agreement and to otherwise facilitate the purposes of
this Agreement, and shall not be disclosed to any other third party or
commercially used for any purpose except as expressly authorized by CCTI.



5.5

The obligations of confidentiality under this Agreement shall not apply to
information which:



(a)

is in the public domain without fault of the receiving Party; or



(b)

was known to the receiving Party before receipt from the disclosing Party as
demonstrated by written business records of the receiving Party; or



(c)

is disclosed to the receiving Party by a third party without restriction.



5.6

Except as otherwise expressly provided in this Agreement, the title to all
CONFIDENTIAL INFORMATION provided to the receiving Party by the disclosing Party
shall remain vested in the disclosing Party.



5.7

The existence and terms of this Agreement shall be deemed to be subject to the
confidentiality obligations of this Article 5. Written approval must be obtained
from the other Party if one Party wishes to make any disclosure relating to the
existence and/or content of the relationship between the Parties hereunder,
except where necessary to comply with applicable legal and regulatory
requirements.



5.8

The receiving Party shall not be liable for disclosure of CONFIDENTIAL
INFORMATION in compliance with any applicable governmental statute, regulation,
order, or decree of a court of competent jurisdiction or other governmental
body; provided, however, that the receiving Party shall give reasonable notice
to the disclosing Party before the receiving Party's compliance with such
statute, regulation, order, or decree.



5.9

The confidentiality obligations in this Article 5 shall survive the termination
or expiry of this Agreement.

ARTICLE 6. WARRANTIES AND REPRESENTATIONS



6.1

CCTI represents and warrants that, subject to the rights granted under the JSPL
MOU: (1) it is the sole owner of the CCTI TECHNOLOGIES and PATENT RIGHTS as set
forth herein; (2) the terms and conditions of this Agreement do not violate the
terms and conditions of any other agreement executed by CCTI and the performance
by NEWCO hereunder will not violate the terms and conditions of any such
agreement; and (3) CCTI knows of no claims or other assertions of any kind to
rights in the CCTI TECHONOLOGIES and PATENT RIGHTS inconsistent with the
granting of the license herein granted.



6.2

CCTI hereby indemnifies NEWCO against and agrees to hold NEWCO harmless from any
damages, expenses, liabilities, judgments, and losses, including reasonable
attorneys’ fees, arising from claims or suits by third parties arising out of
any breach or alleged breach of CCTI's obligations, representations, or
warranties hereunder, provided NEWCO shall have given CCTI prompt written notice
of any such claim or suit and cooperate fully with the defense.



6.3

Save for the JSPL TLA and ARCHEAN SPECIAL TERMS TLA, CCTI warrants that it has
no agreements with any third Party or commitments or obligations which conflict
in any way with its obligations under this Agreement.



6.4

CCTI represents and warrants that it has full right and power to grant the CCTI
TECHNOLOGIES and PATENT RIGHTS set forth in this Agreement to NEWCO.



6.5

CCTI represents and warrants that no claim by any third Party contesting the
validity, enforceability, use or ownership of any of the CLEAN COAL TECHNOLOGIES
has previously been made against CCTI or, to the present knowledge of CCTI, is
threatened. Should CCTI become aware in the future of any claim by any third
Party contesting the validity, enforceability, use or ownership of any of the
CLEAN COAL TECHNOLOGIES, CCTI shall provide written notice to NEWCO of such
claim.



6.6

To the present knowledge of CCTI, CCTI represents and warrants that no notices
of, nor to the present knowledge of CCTI, are there any facts which indicate to
CCTI a likelihood of any infringement or misappropriation by, or conflict with,
any third party with respect to the PATENT RIGHTS. Should CCTI become aware in
the future of any facts which indicate to CCTI the likelihood of any
infringement or misappropriation by, or conflict with, any third Party with
respect to the PATENT RIGHTS, CCTI shall provide NEWCO written notice of the
same.

ARTICLE 7. PATENT PROSECUTION, FILING, ISSUANCE AND MAINTENANCE



7.1

During the TERM of this Agreement, the Parties shall cooperate to prepare, file,
prosecute, issue, and maintain the PATENT RIGHTS; provided, however, that no
action may be taken with respect to the preparation, filing, prosecution,
issuance, or maintenance of the PATENT RIGHTS without the written consent of
CCTI. In addition to the specific United States Patent Application identified in
Article 1.4 above, the Parties shall confer and mutually agree as to whether to
file and pursue additional patent applications.



7.2

CCTI undertakes to ensure all PATENT RIGHTS are protected and that all
protection filings are maintained in a current state.



7.3

The Parties agree that the owner of the proprietary technologies shall bear all
expenses and outside attorney’s fees associated with the preparing, filing,
prosecuting, issuing, and maintaining the protection of any PATENT RIGHTS during
the TERM of this agreement.



7.4

If CCTI becomes aware of products that potentially infringe the licensed Patent
Rights or is notified by NEWCO of any such potentially infringing products, CCTI
agrees to notify, and at its discretion, prosecute the alleged infringer(s) and
to defend the licensed Patent Rights. CCTI agrees to pay its own costs relating
to such prosecution and to fully cooperate with the other in the prosecution of
any potential infringer.

ARTICLE 8. OWNERSHIP, ENFORCEMENT AND COMMERCIALIZATION OF THE PATENT RIGHTS



8.1

During the TERM of this Agreement, CCTI shall have the sole right and discretion
to bring any action to enforce any patent(s) constituting the PATENT RIGHTS and
shall have the sole right and discretion to defend any declaratory judgment or
other action in which a cause of action is asserted challenging the validity,
enforceability, use, and/or claim construction of any patent(s) or patent
application(s) constituting the PATENT RIGHTS. In the event that either CCTI or
NEWCO becomes aware of any infringement, or possible infringement of any PATENT
RIGHTS, each Party shall promptly notify the other in writing regarding such
infringing activity.



8.2

Any action involving the PATENT RIGHTS that is brought or defended by CCTI shall
be at the sole expense of CCTI, and any recoveries gained, or liabilities
incurred in such action shall be entirely that of CCTI. CCTI shall retain
control of any such action, including the sole right to select, retain, and
direct counsel, and to make any and all decisions with respect to claims,
defenses, counterclaims, settlement, and strategy. Further, NEWCO may initiate
any such action in its own name and/or in the name of CCTI if necessary and/or
desirable under applicable law in order for CCTI to initiate such action.



8.3

Upon request of CCTI and at the expense of CCTI, NEWCO shall have a duty to
co-operate reasonably with CCTI in any action involving PATENT RIGHTS that is
brought or defended by CCTI, including (if necessary) joinder as a Party to such
action. Such cooperation shall include cooperation to maximize the maintenance
of all attorney-client, work product, and joint defense privileges, and the
Parties shall each instruct their respective counsel(s) accordingly. As a
condition of any participation, NEWCO shall agree to be signatory to and be
bound by any protective order that might be entered by a court or stipulated to
between NEWCO and the other Party or Parties. CCTI shall, as is reasonable,
provide NEWCO with the opportunity to comment and offer suggestions during the
course of any such action and shall, as is reasonable, keep NEWCO informed of
all developments in the action. NEWCO shall treat such information as
Confidential Information and/or as privileged information in accordance with the
provisions set forth in this Agreement.

ARTICLE 9. TERMINATION



9.1

This Agreement shall commence on the EFFECTIVE DATE, and, unless re-negotiated
and renewed or extended by mutual consent or previously terminated in accordance
with one or more of the other provisions hereunder, shall expire on the 25th
anniversary of the EFFECTIVE DATE.



9.2

This Agreement may be terminated by either Party in the event of a material
breach by the other Party of the terms of this Agreement (including without
limitation Section 2.4 and Article 3) provided that the terminating Party first
gives the defaulting Party written notice of termination, specifying the grounds
therefore, and the defaulting Party has had thirty (30) days after such notice
is given to cure the breach. If not so cured, or when breach is incapable of
remedy, this Agreement shall terminate at the expiration of such thirty (30)
days. Waiver by a Party of a default by another Party shall not deprive the
first Party of the right to terminate this Agreement due to any subsequent or
continuing default of another Party.  Termination of this Agreement shall not
affect a Party’s accrued rights or remedies.



9.3

Upon termination of this Agreement by CCTI pursuant to Article 9.2, NEWCO shall
pay to CCTI any and all amount due under this Agreement as of the date of
termination within thirty (30) days.



9.4

NEITHER NEWCO NOR CCTI SHALL, UNDER ANY CIRCUMSTANCES, BE LIABLE TO EACH OTHER
FOR INDIRECT, INCIDENTAL, SPECIAL, OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT
LIMITED TO, LOSS OF PROFITS, REVENUE, OR BUSINESS RESULTING FROM OR IN ANY WAY
RELATED TO THIS AGREEMENT, OR THE TERMINATION OF THIS AGREEMENT, OR ARISING OUT
OF OR ALLEGED TO HAVE ARISEN OUT OF BREACH OF THIS AGREEMENT.

ARTICLE 10. DISPUTE RESOLUTION



10.1

This Article shall apply to any dispute arising out of the making or performance
of or otherwise relating to this Agreement.



10.2

In the event of any dispute arising out of the making or performance of or
otherwise relating to this Agreement, the Parties shall attempt in the first
instance to resolve such dispute through friendly negotiations between persons
who have authority to settle the controversy. Either Party may give the other
Party written notice of any dispute not resolved in the normal course of
business. Providing such a notice in good faith will toll the cure period of
Article 9.2 until the dispute resolution provisions of this Article are
exhausted. All negotiations pursuant to this clause are confidential. Provided
that if any negotiation fails to reach an agreement by the Parties, the act of
initiation in good faith shall not be treated as a compromise to the other
Party, and such initiation shall not be used as evidence against the initiator
in good faith.



10.3

If the Parties fail to resolve the dispute or difference through friendly
negotiations as per Article 10.2 within thirty (30) days of the receipt of the
notice, either party may refer the dispute to arbitration. The arbitration shall
be conducted by a sole arbitrator to be appointed as per the rules of the
Singapore International Arbitration Centre (“SIAC”). The language of arbitration
shall be English and the venue of Arbitration shall be Singapore.



10.4

The arbitrator's decision shall be final and binding on the Parties and shall
bar any suit, action, or proceeding instituted in any federal, state, or local
court or administrative tribunal. These arbitration provisions shall survive the
termination or expiry of this Agreement.



10.5

Unless otherwise determined by the arbitrator, each Party shall pay for its own
costs and expenses incurred in relation to the arbitration, including without
limitation legal fees and expert witness fees.



10.6

During the arbitration proceedings, except for the matters in dispute and under
arbitration, this Agreement shall continue to be performed.

ARTICLE 11. ASSIGNABILITY



11.1

CCTI agrees not to assign any of the CLEAN COAL TECHNOLOGIES or PATENT RIGHTS to
any third party in any of the TERRITORIES, unless prior written consent is
obtained from NEWCO. This Agreement shall inure to the benefit of and shall be
binding upon the successors and permitted assigns of either Party. Neither NEWCO
nor CCTI may, without the written consent of the other, assign this Agreement in
whole or in part provided, however, that this Agreement may be assigned or
transferred, by either Party hereto, to such entity that is the successor to
substantially all of those business assets of the assigning or transferring
Party to which this Agreement applies provided that the assigning or
transferring Party gives written notice thereof to the other Party hereto within
a reasonable time and such successor agrees in writing to abide by the terms and
conditions hereof, and has the financial ability to comply with the terms and
obligations of this Agreement. The assigning or transferring Party shall also
continue to be bound by the terms of this Agreement.

ARTICLE 12. NOTICES



12.1

Any notices or communications under this Agreement shall be in writing and shall
be deemed to have been duly given by either Party to the other on the date hand
delivered, or properly sent by facsimile, or registered or certified mail,
postage prepaid, to the following addresses of the respective Parties as shown
below:



To:

CLEAN COAL TECHNOLOGIES, INC.:



Attention:

Mr. Robin T. Eves

Address:

295 Madison Avenue, 12th Floor, New York, NY 10017

Tel:

+1 646 727-4848



To:

GOOD COAL PTE. LTD.



Attention:

Mr Hanumanth Bhounsle

Address:

7500A Beach Road, #11-303, The Plaza, Singapore 199591

Tel:

+65 6298 9808



To:

AIPL



Attention:

Mr Hanumanth Bhounsle

Address:

7500A Beach Road, #11-303, The Plaza, Singapore 199591

Tel:

+65 6298 9808



12.2

Any changes of address or other contact details of a Party shall be communicated
in writing to the other Parties to be effective.

ARTICLE 13. MISCELLANEOUS



13.1

The validity, construction and performance of this Agreement shall be governed
by and interpreted in accordance with the laws of the Republic of Singapore.



13.2

This Agreement sets forth the entire Agreement between the Parties and
supersedes all previous agreements and understandings, whether oral or written,
between the Parties with respect to the subject matter of this Agreement.



13.3

This Agreement may not be modified, amended, or discharged except by a written
agreement signed by an authorized representative of each Party.



13.4

Part or all of a provision of this Agreement that is void, voidable, illegal or
unenforceable shall be severed from this Agreement and the remainder of this
Agreement shall not be affected.  In the event of such severance, the Parties
shall negotiate in good faith in order to agree the terms of a mutually
acceptable and satisfactory alternative provision in place of the provision so
severed.



13.5

No waiver of any term, provision or condition of this Agreement whether by
conduct or otherwise in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of any such term, provision or
condition or of any other term, provision or condition of this Agreement.



13.6

Exhibits or Schedules to this Agreement shall constitute an integral part of
this Agreement and shall have equal legal binding force of this Agreement. This
Agreement shall bind the Parties, their successors, trustee in bankruptcy, and
permitted assigns.



13.7

No Party shall be considered in default or be liable to the other Party for any
delay in performance or nonperformance caused by circumstances beyond the
reasonable control of such Party, including but not limited to acts of God,
explosion, fire, flood, war, whether or not declared, accident, labor strike or
labor disturbances, terrorist activities, inability to procure supplies from
third Party vendors, sabotage, order or decrees, or action of government
authority.

IN WITNESS WHEREOF, the Parties, through their respective duly authorized
officers, have executed this Agreement to be effective as of the EFFECTIVE DATE
when signed and dated by both Parties below.

GOOD COAL PTE. LTD. (“NEWCO”)




By:

/s/ Hanumanth Rao Bhounsle

Title: Director

Date: June 5, 2012




CLEAN COAL TECHNOLOGIES, INC.,

By:

/s/Robin T. Eves

Title: President and Chief Executive Officer

Date: May 31, 2012

AGPL INVESTMENTS PTE. LTD.




By:

/s/Vandana Bhounsle

Title: Director

Date: June 5, 2012


ENDNOTES














